It is admitted that the plaintiff, an attorney at law, was employed by the defendant to institute an action for damages to property caused by the diversion and contamination of water. It is further admitted that the action was brought and the trial judge finds as a fact that the defendant agreed to pay plaintiff for his services a sum of money equal to one-third of the recovery. It is further found as a fact that the defendant recovered $6,000.
The said judgment was apparently entered by consent.
The defendant resists payment upon the ground that he has not collected the judgment, because he was required to sign an easement, and his wife will not join in such conveyance.
Upon the record, as presented, the plaintiff has fully discharged all duties that he was employed to perform and is therefore entitled to recover.
Affirmed. *Page 343